DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 04/27/2022.
Claims 1, 7, and 10 have been amended, claims 12 and 13 have been added, and no claims have been canceled.
In light of applicant’s amendment, claim rejections based on 35 USC 102, with regard to claims 1-11, have been withdrawn.
Claims 1-13 are pending with claims 1, 10, and 11 as independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to “abstract idea” without significantly more. The claims 1 and 11 recite receiving observation information on a subject, analyzing the received observation information to obtain a result, determining whether the result is a familial disease and if so acquiring relation information on the medical history of a blood relative of the subject and displaying the relation information. The courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’” 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). Examples of claims that recite mental processes include a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The limitations of claims 1-13, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting elements such “medical document display control apparatus,” “processor,” “display,” “computer readable storage medium,” “medical document display control program,” “computer,” etc., nothing in the claims precludes the steps from practically being performed in the mind. If claims limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite generic computer components at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, claims 1-13 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokubo (US 2015/0294083, pub. 10/15/2015) in view of Qian et al. (US 2009/0221881, pub. 09/03/2009, hereinafter as Qian).

As per claim 1, a medical document display control apparatus comprising: 
receive observation information on a subject; (Yokokubo discloses in [0052-0128] “In step S301, the information management unit 108 acquires the patient’s medical information included in the HIS 102, the RIS 103, and the PACS 104 via the network 100. Processing in step S301 will be described in detail below with reference to FIG. 4.… patient’s medical information (age) 1501a, patient's medical information (gender) 1501b, patient's medical information (inspection results: hemoglobin A1c) 1501c, patient’s medical information (inspection results: uric acid value) 1501d, and patient's medical information (main symptoms) 1501e are acquired.” EX.: at step s301, the observation information on a subject may be acquired, wherein the symptoms of a patient may be the observation information)
immediately analyze the received observation information to obtain an analysis result; (Yokokubo discloses in [0034 and 0052-0128] “In step S303, the information management unit 108 analyzes information regarding a target patient from the medical information acquired in steps S301 and S302. Processing in step S303 will be described in detail below with reference to FIG. 8… In step S702, the analysis processing unit 203 extracts information regarding the patient's symptoms (discomfort, fever, inappetence, etc.) from the patient's medical information acquired in step S301… the medical information acquisition unit 201 acquires patient information (including patient name, date of birth, and gender) and patient attribute information (including diagnostic results, inspection results, and special affairs) as medical information…In step S703, the analysis processing unit 203 extracts abnormal values in the patient’s inspection results from the patient's medical information acquired in step S301.” EX.: at step s303, the patient’s symptoms/diagnostic may be analyzed)
Yokokubo does not explicitly disclose
determine whether the analysis result is a familial disease. However, Qian, in an analogous art, disclose in ([0055-0061 and 0094-0106] “A user may read, at 101, a digital/digitized radiograph image, and identify, at 102, suspicious regions with or without the assistance of a computer system. When further examination of a detected suspicious area is considered necessary, at 103, a detailed examination or analysis, either qualitative or quantitative, may be carried out, at 104, to characterize the suspicious region. Such characterization may provide evidence for diagnosis. Based on such evidence, a diagnosis decision may be made and a clinical report may be generated at 105…. Once the detection is activated, the system may automatically scan the patient image to detect for nodules/lesions.” EX.: a medical image of a patient may be analyzed and a detection of nodule region may be determined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yokokubo with the teaching of Qian because “the disclosed system and method assist a user in reaching a medical diagnosis decision in a manner consistent with clinical practice workflow.” Qian [0042]
in response to the analysis result being the familial disease, acquire relation information on the analysis result, wherein the acquired relation information comprises information on a medical history of a blood relative of the subject; (Yokokubo discloses in [0052-0128] “based on the patient's identification information, the medical information acquisition unit 201 acquires patient information (including patient name, date of birth, and gender) and patient attribute information (including diagnostic results, inspection results, and special affairs) as medical information. The medical information acquisition unit 201 tags the acquired medical information, and classifies the medical information on an item basis… based on the patient’s medical information acquired in step S301 illustrated in FIG. 3, the analysis information extraction unit 202 acquires the medical information of the patient’s blood relatives from the HIS 102, the RIS 103, and the PACS 104… The analysis information extraction unit 202 may acquire the medical information of the patient’s blood relatives based on the information regarding the association between the patient and the patient's blood relatives included in the patient information…the analysis information extraction unit 202 extracts the association with the patient, disease name, details of diagnosis, and other medical information which may highly likely influence the health of the relevant patient, tags the acquired medical information based on the association with the patient, and classifies the information on an item basis… there are cases where the association of the family medical history is analyzed based on the combination of the patient's main symptoms, complaints, and inspection results, as illustrated in step S700, and a case where the association of the family medical history is analyzed based on the combination of the patient’s blood relatives diagnosis ages and the patient's age.” EX.: at step s303, the symptoms of the patient may be analyzed and diagnostic results may be evaluated to whether there is association of the diagnostic results of the patient and the patient’s blood relatives. See figs. 8A -8B) and 
display the acquired relation information on a display; (Yokokubo discloses in [0052-0128 and claim 1] “In step S1304, the analysis results generation unit 204 or the control unit 107 which has received an instruction from the analysis results generation unit 204 displays on the display unit 110 the presentation format to which the medical information is applied in step S1302 and the document acquired in step S1303, as analysis results…a determination unit configured to determine a degree of association between the patient's symptoms and the patient’s family medical history based on the patient's medical information acquired by the first acquisition unit and on the medical information of the patient's blood relatives acquired by the second acquisition unit; and a display control unit configured to display the family medical history on a display unit based on the degree of association determined by the determination unit.” EX.: the family medical history or the relation information may be displayed based on the diagnostic results of the patient). 

As per claim 2, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the processor summarizes the relation information and displays the relation information on the display; (Yokokubo discloses in ([0072] “A patient's family medical history list 1503 tags each piece of the patient's blood relatives medical information list 1502 for each degree of consanguinity. More specifically, a first-degree family medical history list 1510 includes first-degree family's diabetic information 1510a which includes medical information 1504 about the patient's father (a first-degree family). Similarly, a second-degree family medical history list 1511 includes second-degree family's diabetic information 1511a which includes the patient's grandfather's medical information 1506 and the patient's younger sister's medical information 1509. These pieces of information are extracted by the processing in step S602. The patient's family medical history list 1503 includes, for example, a clinical history in which the influence of genetic diseases is recognized.” EX.: tables 1501-1502 may represent a summary of related information).

As per claim 3, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the processor displays the relation information for each item on the display unit; (Yokokubo discloses in [0087-0090] “The information of the patient's symptoms (breast pain) 1404 in the patients symptoms list 1401 relates to and therefore is connected with an example family medical history (breast cancer) 1410 of the patient's family medical history list 1403. The information of the patient's symptom (inappetence) 1405 in the patient's symptoms list 1401 is connected with the example abnormal value (uric acid value) 1408 and the example abnormal value (HbA1c) 1409 in the information in the patient's inspection results list 1402…The information of the patient's symptoms (breast pain) 1404 in the patients symptoms list 1401 relates to and therefore is connected with an example family medical history (breast cancer) 1410 of the patient's family medical history list 1403. The information of the patient's symptom (inappetence) 1405 in the patient's symptoms list 1401 is connected with the example abnormal value (uric acid value) 1408 and the example abnormal value (HbA1c) 1409 in the information in the patient's inspection results list 1402.” EX.: first degree, second degree, and third degree may blood relative item). 

As per claim 4, the rejection of the medical document display control apparatus according to claim 3 is incorporated and further wherein the item is an anatomically classified region; (Yokokubo discloses in [0032 and 0081] “The modality 101 captures images of a subject's region to be inspected to generate two- or three-dimensional image data of the region. The table associating the disease name with symptoms related to the disease name may be a table associating the disease name and symptoms or a table associating the disease name with a keyword such as a region (“breast”, “fever”, “cough”). More specifically, the table may associate “breast pain” with “breast cancer” or associate “breast cancer” with “breast.” When “breast cancer” is associated with “breast”, the analysis processing unit 203 can extract adjectives for “breast” by using a known document analysis method, thus extracting patient's symptoms.”). 

As per claim 5, the rejection of the medical document display control apparatus according to claim 3 is incorporated and further wherein the item is a blood relative; (Yokokubo discloses in [0070-0072] “A patient's blood relatives medical information list 1502 is acquired from the HIS 102, the RIS 103, and the PACS 104 similar to the patient's medical information list 1501. More specifically, patient's father's medical information 1504, patient's mother's medical information 1505, patient's grandfather's medical information 1506, patient's grandmother's medical information 1507, patient's aunt's medical information 1508, and patient's younger sister's medical information 1509 are acquired. These pieces of information are acquired by the processing in step S602.”).

As per claim 6, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the relation information is information on another subject different from the subject; (Yokokubo discloses in [0070-0072] “A patient's blood relatives medical information list 1502 is acquired from the HIS 102, the RIS 103, and the PACS 104 similar to the patient's medical information list 1501. More specifically, patient's father's medical information 1504, patient's mother's medical information 1505, patient's grandfather's medical information 1506, patient's grandmother's medical information 1507, patient's aunt's medical information 1508, and patient's younger sister's medical information 1509 are acquired. These pieces of information are acquired by the processing in step S602.” EX.: the relatives information indicates medical history of a family member other that the patient. See fig. 6).

As per claim 7, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the processor receives observation information based on an analysis result of a medical image of the subject; (Yokokubo discloses in [0032-0034 and 0040] “The modality 101 captures images of a subject's region to be inspected to generate two- or three-dimensional image data of the region. The medical information system includes an apparatus for adding incidental information prescribed by the Digital Imaging and Communication in Medicine (DICOM) standard to the image data, and outputting resultant image information. The image data may include text information which accompanies an image. Captured medical images are transmitted to the HIS 102, the RIS 103, and the PACS 104 via the network 100…The patient's medical information includes patient's medical conditions, a previous history, inspection results, diagnostic results, radiogram interpretation reports, and medical images. The medical information of the patient's blood relatives includes conditions about patient's blood relatives, previous history (family medical history), inspection results, diagnostic results, radiogram interpretation reports, and medical images.”). 

As per claim 8, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further wherein the observation information is information representing findings; (Yokokubo discloses in [0107] The information displayed on the screen 800 is a patient's medical information including the patient's basic information (patient name, age, date of birth, etc.), the patient's life image, a clinical history, physical exam findings, inspection results, and Simple Object Access Protocol (SOAP). These pieces of information are acquired from the HIS 102, the RIS 103, and the PACS 104 in step S301.”). 

As per claim 9, the rejection of the medical document display control apparatus according to claim 8 is incorporated and further wherein the information representing the findings is information including at least one of a type of a lesion, a position of a lesion, or a size of a lesion; (Yokokubo discloses in [0117] “In step S904, based on the above-described extracted information, the analysis processing unit 203 determines there is at least one patient of specified diseases (pancreatic cancer, brain tumor, leukemia, etc.) in addition to the breast cancer patient. In step S904, based on the above-described extracted information, the analysis processing unit 203 determines whether there is at least one patient of specified diseases (pancreatic cancer, brain tumor, leukemia, etc.) in addition to the breast cancer patient.” EX.: the lesion may be a tumor).

As per claim 10, a medical document display control method comprising: 
receiving observation information on a subject; (rejected based on rationale used in rejection of claim 1) 
acquiring relation information on an analysis result obtained by immediately analyzing the received observation information; (rejected based on rationale used in rejection of claim 1) and 
immediately displaying the relation information on a display; (rejected based on rationale used in rejection of claim 1). 

As per claim 11, a non-transitory computer-readable storage medium storing therein a medical document display control program for causing a computer to execute: 
a procedure for receiving observation information on a subject; (rejected based on rationale used in rejection of claim 1)
a procedure for acquiring relation information on an analysis result obtained by immediately analyzing the received observation information; (rejected based on rationale used in rejection of claim 1) and 
a procedure for immediately displaying the acquired relation information on a display; (rejected based on rationale used in rejection of claim 1).

As per claim 12, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further Yokokubo does not explicitly disclose wherein the observation information corresponds to a lesion found on the subject. However, Qian, in an analogous art, disclose in ([0044, 0049, 0052, 0061-0063, and 0094] “the intelligent automatic nodule detection on the entire image may be activated or triggered through a single mouse click on a button or from a menu. Upon being activated, the functional component corresponding to the function may automatically identify a target region such as a lung region and scan the region for each suspicious area that possibly contains a lesion… the system may automatically scan the patient image to detect for nodules/lesion”. EX.: a lung nodule and/or a lesion may be detected on a scanned patient).

As per claim 13, the rejection of the medical document display control apparatus according to claim 1 is incorporated and further Yokokubo does not explicitly disclose wherein the observation information is a lesion found on a medical image of the subject, and wherein the processor analyzes the lesion to obtain the analysis result and determines whether the analysis result is the familial disease. However, Qian, in an analogous art, disclose in ([0094-0106] “evidence encountered along a web dynamically established from a surviving spider in an image may be detected, processed, and analyzed for diagnostic purposes…Based on the regions identified at 1103, the shapes of such regions may be analyzed and those regions that have an approximately round shape and of a proper size may be selected, at 1104, as initial nodule candidates…the Spider technique may be applied to detect and remove false positive candidates…If a candidate is considered to be a nodule during the above reasoning process, the underlying candidate may be saved in a nodule list at 1135 and presented to the user for further examination. Otherwise, it is rejected as a false positive at 1136.”  EX.: spider technique may be applied for image analysis and determination of the lung nodule and/or the lesion on the image of the scanned patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yokokubo with the teaching of Qian that provide “Functionalities facilitating digital/digitized radiographic image softcopy reading may include, for instance, image displaying, disease-specific enhanced image viewing, annotating, automatic nodule detection, real-time interactive nodule detection and segmentation, automatic structural clinical reporting, etc.” Qian [0042]


Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument: applicant’s argument may be based on the amendment.
Response: new reference that appears to teach the amendment has been applied as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE NONFINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/04/2022                                                                                                                                                                                                      

/SHAHID K KHAN/Examiner, Art Unit 2178